Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

Appleby et al. (US 7785098) describes a system comprising: a first cast monolithic iso grid defining a first plurality of zones, each zone from said first plurality of zones comprising a plurality of cast ligaments, each zone from said first plurality of zones defining a plurality of triangular spaces, each triangular space bounded by a first sub-plurality of cast ligaments from said plurality of cast ligaments, an iso grid tiling positioner defined at an intersection of a second sub-plurality of cast ligaments from said plurality of cast ligaments, each of said cast ligaments comprising a plurality of ligament surfaces, for each of said ligaments, a ligament surface from said plurality of ligament surfaces comprising a plurality of 3-dimensional micro-features that substantially spatially invertedly replicate a mold surface formed by a plurality of layers of a metallic foil stack lamination parent mold, said plurality of 3-dimensional micro-features comprising at least one protruding undercut, said plurality of ligament surfaces for each of said ligaments defining a periphery of a layer-less volume.

Fox et al. (US 20100282076) describes  vibration sensors, which are commonly thought of by those of ordinary skill in the art as most useful in connection with monitoring of reciprocating engines, large and/or heavy equipment, machinery that creates significant vibrations and the like (e.g., internal combustion engines, compressors, etc.), can detect the operating of herein-described small forced air handling units that contain nonreciprocating, relatively low powered and smoothly rotating blower fans and drive motors thereof. It has been further discovered that such sensing of vibration in the case of such relatively low powered and smoothly operating blower fans can be successfully accomplished without the sensor necessarily being mounted directly in contact with a housing of the fan or blower. The discoveries herein may be particularly surprising in the case of residential forced air handling units, which are typically engineered to have minimal vibrations (e.g., through careful design of the fan body and blades thereof, the use of flexible connections between various components of the unit (e.g. such as between the air handler cabinet and the supply and/or output air plenum, between the plenum and ducts connected thereto, and so on). The discoveries herein may also be particularly surprising in the case of portable air purifiers, which typically comprise quite small, low-powered, and smoothly rotating fans.

Appleby et al. (US 20110189440) describes  a composition, system, machine, device, manufacture, circuit, and/or user interface adapted for, and/or a method and/or machine-readable medium comprising machine-implementable instructions for, activities that can comprise, after removing a cast device from a stack-lamination-derived mold, said cast device formed from a molding composition, applying a desired shape to said cast device to form a shaped cast device, said molding composition comprising: a ceramic composition comprising silica; an cycloaliphatic epoxy binder composition, said cycloaliphatic epoxy binder composition present in said molding composition in an amount up to 30% by weight of said molding composition; a silicone composition comprising a siloxane resin, said silicone composition present in said molding composition in an amount up to 30% by weight of said molding composition; and a solvent composition adapted to dissolve said cycloaliphatic epoxy binder composition and said silicone composition.

Merce et al. (US 20140039687) describes Operating across a range of compressor speeds, fan speeds, blower speeds, etc., however, results in vibration and/or noise responses in the HVAC system across a range of frequencies. Such vibrations generated by these moving parts may propagate in the ducts, pipes, casings, etc. of the system and may result in resonance conditions. Resonance conditions often result in the high-amplitude vibrations, which can generate high-intensity noise. Further, noise can be generated as air, moved at a particular rate, moves through a diffuser. In either case, such noise may reach unacceptable levels (e.g., in commercial or residential settings).

Powell et al. (US 20140159635) describes the motor may be allowed to operate, and determining the first period of time may include determining a start-up period of time. In some implementations, the motor may be allowed to operate, and determining the first period of time may include determining a wind down period of time. Determining the first period of time for the motor of the fan to operate may include using a sensor coupled to the motor to determine the first period of time. Second period(s) of time for a motor to operate may be determined and at least one of the second periods of time may be associated with a change in speed of the motor between at least one of zero revolutions per minute and a second speed or the second speed and zero revolutions per minute. The predetermined period of time may be determined based at least partially on one or more of the second periods of time. In some implementations, the predetermined period of time may be adjusted based at least partially on the determined first period of time, and additional first period(s) of time may be determined. One or more of the additional first periods of time may be associated with a change in motor speed between zero revolutions per minute and a second speed and/or the second speed and zero revolutions per minute. A notification may be transmitted based at least partially on the determined condition of the motor. In some implementations, one or more operating properties of the motor may be determined, and determining a condition of the motor may be further based at least partially on the determined operating property(ies). Motors, such as fan motors used in air conditioners, heat pumps, refrigeration units and/or other types of systems, may be subject to various stresses. For example, the motor and/or components of the motor may be subject to thermal, dynamic, and/or static loading; vibration; shock; and/or other environmental, mechanical, and/or electrical stresses. The motors can fail as a result of being subject to these stresses. For example, the stator, rotor, bearings, and/or shaft in the motor may fail. Often, motor failure may come without warning.

Rupp et al. (US 20160334127) describes sensors will be placed and used to e.g., determine: (1) pressure at the suction line service valve; (2) temperature on the suction line; (3) pressure at the liquid line service valve; (4) temperature on the liquid line; (5) line voltage at the compressor; (6) system run state; and/or (7) ambient temperature located near the service valves. In addition to, or alternatively, sensors may be placed and used to determine one or more of: (1) airflow in CFM (cubic feet per minute) at the coil; (2) fan motor vibration; (3) blower vibration; (4) supply side air temperature; (5) return air temperature; and (6) compressor external temperature, to name a few.  HVAC service provider/maintainer will also install an HVAC monitoring device (as part of or in addition to the installed HVAC equipment) at a premises that, among other things, monitors the installed sensors and other signals to proactively diagnose the health of the installed HVAC system. The monitored results can be transmitted from the on-premises HVAC monitoring device to the service provider/maintainer's computer/server or other back office equipment and used to diagnose the HVAC system and automatically schedule maintenance or repair service calls. In one embodiment, the on-premises HVAC monitoring device may be located on the condensing unit, located outside the home/building. In other embodiments, the on-premises HVAC monitoring device may be located indoors, on or near the air handler and could be meshed to the outdoor unit. Other meshed devices such as e.g., temperature, humidity and air quality sensors, located within key areas of the home/building could also be used to enhance the sensing ability of the on-premises.

Schuste et al. (US 20190123931) describes a method performed by a Building Management System (BMS) comprising: receiving a vibration dataset associated with a machine controlled by the BMS, the vibration dataset including machine metadata, machine operating conditions, and one or more time waveforms; assembling a feature vector comprising one or more features of the vibration dataset for input to a machine learning model, wherein the machine learning model is associated with a component of the machine; applying the feature vector to the machine learning model in order to generate a condition score for the component; and scheduling a maintenance event for the machine or changing a setpoint associated with the machine depending on the condition score.
Read et al. (US 20200191458) describes a universal heat pump defrost controller device that is configured to determine when and for how long to cause a heat pump to enter defrost mode to remove ice from the outdoor heat exchanger coil. The defrost controller of this disclosure is configured to work with a variety of heat pumps which may implement a variety of defrost approaches. An example of defrost approach may include a timing cycle, which puts the heat pump in defrost mode periodically for a set time. Other examples of defrost approaches may include determining a temperature difference or a pressure difference between two or more areas of the heat pump and put the heat pump into defrost mode based on a temperature or pressure difference satisfying a predetermined threshold. Other examples of defrost approaches may include some combination of temperature or pressure sensing along with periodic timing.

The universal heat pump defrost controller of this disclosure is includes an intuitive display and user input with which a user may install the defrost controller on a heat pump and configure the controller to efficiently control the defrost cycle for a specific heat pump under specific conditions. A heat pump that does not defrost enough may limit air flow through the outdoor heat exchanger coil, reduce heat transfer efficiency and may cause stress on some heat pump components, such as the compressor. A heat pump that defrosts more than is needed uses additional energy, such as electricity, which may reduce the overall efficiency of the HVAC system as part of an overall system to control the environment of one or more spaces within a building. The universal heat pump defrost controller of this disclosure provides a defrost cycle control that is configurable to a particular heat pump approach, which may improve efficiency, equipment safety and reliability.

Huber et al. (US 20090049895) describes a method is provided for detecting combustion misses in cylinders of a combustion engine in part-engine operation, in which only some of the cylinders are operated by the injection of fuel. The detection of combustion misses is to be implemented only for the actually combusting cylinders. A positional angle of the crankshaft is assigned to an angle segment, each angle segment being assigned to the particular cylinder that predominantly provides the torque for moving the crankshaft through the angle segment, an irregular running datum is determined as a function of a difference of segment pass-through times of immediately successive angle segments, and a combustion miss is detected if the indicated irregular running datum exceeds or undershoots a limit value. In part-engine operation, the indicated irregular running datum is determined only for two successive angle segments that are assigned to a combusting and to a non-combusting cylinder.

Huber et al. (US 20050160732) describes operating an internal combustion engine with an exhaust-gas turbocharger has the advantage that a characteristic of a trigger signal for triggering the actuator is specified as a function of time. In this manner, the charge air pressure buildup and hence the response of the exhaust-gas turbocharger can be substantially improved by a suitable time specification of the trigger signal. It is especially advantageous if the time characteristic of the trigger signal is specified as a function of an operating point of the internal combustion engine. In this manner, the charge air pressure buildup and thus the response of the exhaust-gas turbocharger can also be optimized as a function of the operating point.
	
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a) as being anticipated by KOLK, CN 102713780 A, DATE PUBLISHED: 2012-10-03.
Regarding claim 10:
KOLK describes a monitoring and/or control device for monitoring component of an environmental control unit, the device including a sensor configured to be situated relative to the component so as to receive and signal data from the component during operation of the component, and a controller coupled to the sensor (0120, monitoring and/or recording the comfort and energy consumption information, such as existing HVAC&R system can implement the controller of this invention and other associated sensor and accessory such as in this embodiment to improve and reduce the heat energy consumption), the controller configured to (i) receive electrical signals from the sensor (0120, electronic controller with automatic configuration and digital recycle counter program operable to control the signal of the thermostat of binary control signal), (ii) compare the electrical signals to a reference signal (0011, a digital recycle counter, capable of intercepting a thermostat command for cooling, refrigerator or heating of, and for working in the " on " state or " off " state of modulation of the binary signal for replacing the thermostat command; and a computer readable storage medium, comprising a program, the program comprising an automatic configuration mode, the automatic configuration mode can by commit stage to determine the reference performance of the HVAC&R system, and can be based on energy consumption. temperature adjusting, humidity adjusting or power limit or any combination thereof to determine the performance adjustment, wherein the program can be determined based on the adjusted performance to adjust the digital recycle " on " and " off " state counter), (iii) determine the a performance characteristic of the component based on the results of the comparison (0011-0012, by commit stage determines a reference performance of the HVAC&R system, and can be based on energy consumption. temperature adjusting, humidity adjusting or power limit or any combination thereof to determine the performance adjusted, and the program can be determined based on the adjusted performance to adjust the digital recycle counter ), and (iv) output a signal corresponding to the performance characteristic of the component to user display (0086, reflects the sensed temperature signal. user input switch and display module 185 may be arranged in the controller 18 is manual and/or remote input, and display the state of the controller). 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over KOLK, CN 102713780 A, DATE PUBLISHED: 2012-10-03 in view of Song (US 20080083233 A1, DATE PUBLISHED: 2008-04-10)

Regarding claim 11, KOLK further describes wherein sensor and the component is a compressor (0048, thermostat sensor, compressor).
KOLK does not describes vibration.
Song describes vibration sensor (0010), for the benefit of enhance the reliability of performance tests (0076).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify KOLK to have the vibration sensor taught by Song for the benefit of enhance the reliability of performance tests.

Regarding claim 12, 15,  KOLK further describes the above except vibrations are acoustic vibrations.
Song describes acoustic acoustic (0041) vibration sensor (0010), for the benefit of enhance the reliability of performance tests (0076).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify KOLK to have the acoustic vibration sensor taught by Song for the benefit of enhance the reliability of performance tests.

Regarding claim 13, 16, KOLK further describes the above except microphone.
Song describes microphone  (0034, can detect sound @ 30-50Hz) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify KOLK to have the microphone taught by Song for the benefit of enhance the reliability of performance tests.


Regarding claim 14, KOLK further describes the component is a fan (0004). KOLK does not describes the sensor is a vibration sensor. Song describes vibration sensor (0010), for the benefit of enhance the reliability of performance tests (0076).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify KOLK to have the vibration sensor taught by Song for the benefit of enhance the reliability of performance tests.

Regarding claim 17, KOLK further describes the above except alert to user (0053, waring alarm message to user)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify KOLK to have the alert taught by Song for the benefit of enhance the reliability of performance tests.

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2857
Technology Center 2800 
December 6, 2022